 



Exhibit 10.24.1

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

     This FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (hereinafter, the
“Amendment”) is entered into as of December 20, 2004 among Ryan’s Restaurant
Group, Inc. (formerly known as Ryan’s Family Steak Houses, Inc.), a South
Carolina corporation (the “Company”) and the Purchasers.

     WHEREAS, the Company issued and sold One Hundred Million Dollars
($100,000,000) in aggregate principal amount of its 4.65% Senior Notes due
July 25, 2013 (as they may be amended, restated or otherwise modified from time
to time, the “Notes”) pursuant to the Note Purchase Agreement dated as of
July 25, 2003, between the Company and the purchasers identified on Schedule A
thereto, (the "Note Agreement”).

     WHEREAS, the register for the registration and transfer of the Notes
indicates that the Persons named in Annex 1 hereto are currently the holders of
the entire outstanding principal amount of the Notes.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

     1. Amendments. The Note Agreement is hereby amended in the following
respects:

     (a) Each reference to “Ryan’s Family Steak Houses, Inc.” is hereby deleted
and replaced with a reference to “Ryan’s Restaurant Group, Inc.”

     (b) Section 10.5 of the Note Agreement is hereby amended and restated in
its entirety to read as follows:

     "10.5. Restricted Payments and Restricted Investments.

     (a) The Company will not, and will not permit any of its Subsidiaries to,
declare, make or incur any liability to declare or make any Restricted Payment
or any Restricted Investment unless, immediately prior, and immediately after
giving effect, to the making of such Restricted Payment or Restricted
Investment, no Default or Event of Default would exist and, with respect to
Restricted Payments, immediately after giving effect to such action, the
aggregate amount of such Restricted Payments of the Company and its Subsidiaries
declared or made during the period commencing on September 30, 2004, and ending
on the date such Restricted Payment is declared or made, inclusive, would not
exceed the sum of:

     (1) $22,295,500, plus

     (2) 50% of Net Income for such period (or minus 100% of Net Income for such
period if Net Income for such period is a loss), plus

     (3) the aggregate amount of net proceeds arising from sales of the
Company’s Capital Stock during such period, plus

     (4) the Carryforward Restricted Payment Basket, minus

 



--------------------------------------------------------------------------------



 



     (5) the amount of the aggregate Unused Restricted Payment Allowance
allocated to the Carryforward Capital Expenditure Basket as provided in
subsection (b) below.

     (b) Within 90 days after the end of each fiscal year of the Company,
commencing with 90 days after the end of fiscal year 2004, after or with
delivery of the audited annual financial statements in respect of the
immediately preceding fiscal year of the Company, the Company shall notify the
Noteholders of (i) the Unused Restricted Payment Allowance for such immediately
preceding fiscal year and (ii) whether or not the Company will allocate any
portion of such Unused Restricted Payment Allowance to the Carryforward Capital
Expenditure Basket, whereupon the Carryforward Capital Expenditure Basket shall
be immediately increased by the amounts allocated thereto. Notwithstanding the
foregoing, the Carryforward Capital Expenditure Basket may not be increased in
any fiscal year by more than $10,000,000.”

     (c) Section 10.13 of the Note Agreement is hereby amended and restated in
its entirety to read as follows:

     "10.13. Capital Expenditures.

     (a) The Company will not permit Capital Expenditures in any fiscal year,
commencing with the fiscal year ending December 29, 2004, to exceed the sum of
(i) the amount set forth below for the relevant fiscal year set forth below (the
“Initial Capital Expenditure Basket”) plus (ii) the amount of net cash proceeds
received in such fiscal year from the sale of stores in accordance with
Section 10.9 plus (iii) the Carryforward Capital Expenditure Basket:

          Fiscal year   Amount  
2004
  $ 90,000,000  
2005
  $ 94,000,000  
2006
  $ 98,000,000  
2007
  $ 102,000,000  
2008
  $ 106,000,000  
2009
  $ 110,000,000  
2010
  $ 114,000,000  
2011
  $ 119,000,000  
2012
  $ 124,000,000  
2013
  $ 129,000,000  

     (b) The term “Unused Capital Expenditure Allowance” means, for any fiscal
year, the amount by which the Initial Capital Expenditure Basket for such fiscal
year exceeds the aggregate amount of Capital Expenditures actually made by the
Company and its Subsidiaries during such fiscal year. The term “Carryforward
Capital Expenditure Basket” shall mean the aggregate, if any, of (i) all Unused
Capital Expenditure Allowance allocated by the Company pursuant to subsection
(c) below for Capital Expenditures in future fiscal years and (ii) the Unused
Restricted Payment Allowance allocated by the Company pursuant to
Section 10.5(b) for Capital Expenditures in future fiscal years; notwithstanding
the foregoing, the Carryforward Capital Expenditure Basket may not be increased
in any fiscal year by more than $10,000,000. The term “Carryforward Restricted
Payment Basket” shall mean the

2



--------------------------------------------------------------------------------



 



portion, if any, of all Unused Capital Expenditure Allowance allocated by the
Company pursuant to subsection (c) below for permitted Restricted Payments in
future fiscal years.

     (c) Within 90 days after the end of each fiscal year of the Company,
commencing with 90 days after the end of fiscal year 2004, after or with
delivery of the audited annual financial statements in respect of the
immediately preceding fiscal year of the Company, the Company shall notify the
Noteholders of (i) the Unused Capital Expenditure Allowance for such immediately
preceding fiscal year and (ii) the Company’s allocation of such Unused Capital
Expenditure Allowance in whole or in part to the Carryforward Capital
Expenditure Basket and/or the Carryforward Restricted Payment Basket, whereupon
the Carryforward Capital Expenditure Basket and Carryforward Restricted Payment
Basket shall be immediately increased by the amounts allocated thereto. If the
Company fails to deliver such notice to the Noteholders in the time required,
the Unused Capital Expenditure Allowance shall be allocated first to the
Carryforward Restricted Payment Basket and then to the Carryforward Capital
Expenditure Basket. Notwithstanding the foregoing, (x) the Carryforward Capital
Expenditure Basket may not be increased in any fiscal year by more than
$10,000,000, (y) the Carryforward Restricted Payment Basket may not be increased
in any fiscal year by more than $25,000,000, and (z) no increase in the
Carryforward Restricted Payment Basket shall be permitted if the aggregate
amount of Capital Expenditures made in the immediately preceding fiscal year was
less than $40,000,000.”

     (d) Section 10.6(c) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:

     (c) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens (other than Liens arising under
Section 412 of the Code or ERISA), in each case incurred in the ordinary course
of business for sums not yet due or the payment of which is not at the time
required by Section 9.4;

     (e) The definitions of “Credit Documents”, “Debt” and “Funded Debt”
appearing in Schedule B of the Note Agreement are hereby amended and restated in
their entirety to read as follows:

     “Credit Documents” means, collectively, that certain Credit Agreement dated
as of December 20, 2004 by and among the Company and Fire Mountain as borrowers,
certain of the Company’s Subsidiaries as guarantors, the Lenders (as defined
therein) from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, together with all documents and agreements executed and
delivered by the Company or any Subsidiary in connection therewith and (except
as otherwise provided herein) all amendments, restatements, extensions,
renewals, refinancings and substitutions thereof, in whole or in part.

     “Debt” means, with respect to any Person, without duplication,

     (a) its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including, without limitation, all liabilities created or arising
under

3



--------------------------------------------------------------------------------



 



any conditional sale or other title retention agreement with respect to any such
property);

     (c) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases;

     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

     (e) the outstanding principal amount of any Securitization Transaction,
after taking into account reserve accounts and making appropriate adjustments as
determined by the Required Holders in their reasonable judgment; and

     (f) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (d) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

     “Funded Debt” means, without duplication, the sum of:

     (a) all outstanding Indebtedness (other than (i) Hedging Agreements and
(ii) Indebtedness owing from one Obligor to another Obligor) of the Obligors and
their Subsidiaries for borrowed money;

     (b) all purchase money Indebtedness of the Obligors and their Subsidiaries;

     (c) the principal portion of all obligations of the Obligors and their
Subsidiaries under Capital Leases;

     (d) all obligations, contingent or otherwise, relative to the face amount
of all letters of credit, whether or not drawn, and banker’s acceptances created
for the account of an Obligor or its Subsidiaries (it being understood that, to
the extent an undrawn letter of credit supports another obligation consisting of
Indebtedness, in calculating aggregate Indebtedness only such other obligation
shall be included);

     (e) all Guaranties of the Obligors and their Subsidiaries with respect to
Funded Debt of another Person;

     (f) all Funded Debt of another entity secured by a Lien on any property of
the Obligors and their Subsidiaries whether or not such Funded Debt has been
assumed by an Obligor or any of its Subsidiaries;

     (g) all Funded Debt of any partnership or unincorporated joint venture to
the extent an Obligor or one of its Subsidiaries is legally obligated or

4



--------------------------------------------------------------------------------



 



has a reasonable expectation of being liable with respect thereto, net of any
assets of such partnership or joint venture;

     (h) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP; and

     (i) the outstanding principal amount of any Securitization Transaction,
after taking into account reserve accounts and making appropriate adjustments as
determined by the Required Holders in their reasonable judgment.”

     (f) The following definitions are hereby added to Schedule B of the Note
Agreement in its proper alphabetical order to read as follows:

     ”Fire Mountain” means Fire Mountain Restaurants, Inc. a Delaware
corporation formerly known as Ryan’s Family Steak Houses East, Inc., together
with any successor or assign thereof.

     ”Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Company.

     ”Unused Restricted Payment Allowance” means, for any fiscal year, the
amount by which the amount of Restricted Payments the Company was permitted to
make as of the end of such fiscal year in accordance with Section 10.5(a)
exceeds the amount of actual Restricted Payments made by the Company as of the
end of such fiscal year.”

     2. Waiver of any Default Relating to Name Change. Any default or event of
default under the Note Agreement relating to the Company’s failure to give
notice to any lender, agent or holder with respect to the Note Agreement, the
Credit Facility or the 2000 Note Agreements of the Company’s name change from
“Ryan’s Family Steak Houses, Inc.” to “Ryan’s Restaurant Group, Inc.” or of the
name change of the Company’s subsidiary from “Ryan’s Family Steak Houses East,
Inc.” to “Fire Mountain Restaurants, Inc.” (any such default, the “Existing
Event of Default”) is hereby waived. The Company acknowledges and agrees that
the foregoing waiver relates solely to the Existing Event of Default and shall
in no way be deemed or construed as a waiver by the holders of the Notes of any
other Default or Event of Default under the Note Agreement or any other
Financing Document now existing or occurring subsequent to the date of this
Amendment. The holders of Notes expressly reserve the full extent of their
rights under the Note Agreement, the other Financing Documents and applicable
law in respect of any Default or Event of Default existing on the date hereof
and not specified herein as the Existing Event of Default.

     3. Conditions Precedent. The effectiveness of this Amendment is conditioned
on:

     (a) Receipt by the Company of duly executed counterparts of this Amendment
from the Required Holders;

5



--------------------------------------------------------------------------------



 



     (b) Delivery to the Required Holders of documentation certified by the
applicable governmental authority evidencing the Company’s name change from
“Ryan’s Family Steak Houses, Inc.” to “Ryan’s Restaurant Group, Inc.”

     (c) Delivery to the Required Holders of the consent and reaffirmation
attached hereto, duly executed by each Guarantor; and

     (d) Delivery to the Required Holders of a duly executed copy, including
exhibits and any schedules related thereto, of the Credit Documents (as defined
by the Note Agreement as amended hereby), together with such other documents,
instruments, approvals or opinions as the Required Holders may reasonably
request.

     4. Representations and Warranties. To induce you to enter into this
Amendment and to consent to the Amendment, the Company represents and warrants
as follows:

     (a) The execution, delivery and performance by the Company of this
Amendment (i) are within the Company’s power and authority; (ii) have been duly
authorized by all necessary corporate action; (iii) are not in contravention of
any provision of the Company’s certificate of incorporation agreement or other
organizational documents; (iv) do not violate any law or regulation, or any
order or decree of any governmental authority; (v) do not violate, contravene or
conflict with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound, the violation
of which would have or be reasonably expected to have a Material Adverse Effect;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of the Company or any of its Subsidiaries; and (vii) do not require the
consent or approval of any governmental authority or any other person;

     (b) This Amendment has been duly executed and delivered for the benefit of
or on behalf of the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general;

     (c) There are no pending or threatened actions, suits or proceedings
affecting the Company or any of its Subsidiaries or the properties of the
Company or any of its Subsidiaries before any court, governmental agency or
arbitrator, that would reasonably be expected, if adversely determined, to have
a Material Adverse Effect or to affect the legality, validity or enforceability
of the Note Agreement, as amended by this Amendment; and

     (d) After giving effect to this Amendment, the representations and
warranties of the Company contained in the Note Agreement and in the other
Financing Documents are true and correct in all material respects, except that
disclosure schedules have not been updated from those previously provided to the
holders of the Notes, and no Default or Event of Default under the Note
Agreement has occurred and is continuing as of the date hereof or would be
caused hereby.

     5. Reference to and Effect on the Note Agreement.

     (a) Defined terms used herein and not otherwise defined herein shall have
the meaning assigned to such terms in the Note Agreement.

6



--------------------------------------------------------------------------------



 



     (b) Except as expressly provided in this Amendment, the Note Agreement
shall remain unchanged and in full force and effect, except that each reference
in the Note Agreement, and in any agreements, certificates and notices
simultaneously herewith or hereafter executed under or pursuant to the Note
Agreement, as amended hereby, to the “Note Agreement”, “this Agreement”,
“hereof”, “herein” and similar terms referring to the Note Agreement, shall be
deemed to refer to the Note Agreement as amended by this Amendment.

     (c) The execution, deliver and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any holder of a Note under the Note Agreement or the Notes, nor
constitute a waiver of any provision of any of the foregoing.

     6. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Purchasers or any other permitted holder of a Note in
connection with this Amendment and the transactions contemplated hereby. The
Company further agrees to pay on demand all costs and expense, if any, incurred
by the Purchasers or any other permitted holder of a Note in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Amendment, including, without limitation, fees and expenses of counsel in
connection with the enforcement of rights under this paragraph 6.

     7. No Default or Claims. To induce the Purchasers to enter into this
Amendment, the Company hereby acknowledges and agrees that, as of the date
hereof, and after giving effect to the terms hereof, there exists (i) no Default
or Event of Default, (ii) no right of offset, recoupment, defense, counterclaim,
claim or objection in favor of the Company arising out of or with respect to any
of the Notes or other obligations of the Company owed to any holder of a Note,
and (iii) each Purchaser has acted in good faith and has conducted its
relationships with the Company in a commercially reasonable manner in connection
with the negotiations, execution and delivery of this Amendment and in all
respects in connection with the Note Agreement, the Company hereby waiving and
releasing any such claims to the contrary that may exist as of the date of this
Amendment.

     8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

     9. Governing Law. This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than New York.

[Remainder of page intentionally left blank; next page is signature page.]

7



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

         

  RYAN’S RESTAURANT GROUP, INC.
 
       

  By:    

       

  Name: Fred T. Grant, Jr.
Title: Senior Vice President – Finance

 